Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
	This action is in response to the papers filed January 10, 2022.

Amendments
           Applicant's claim amendment filed 01/10/2022 is acknowledged. 
	Claims 1-16, 18-20 are cancelled.
	Claim 17 is amended.
	Claims 17, 21-23 are pending.
Claims 17, 21-23 are under examination. 


Priority
	This application is a National Stage of International Application No. PCT/US17/21257 filed March 8, 2017, claiming priority based on U.S. Provisional Application 62/305,794 filed March 9, 2016. 

Withdrawal of Prior Rejections/Objections
	Rejections and/or objections not reiterated from the previous Office action mailed 10/25/2021 are hereby withdrawn. The following rejections and/or objections are either newly applied or are reiterated and are the only rejections and/or objections presently applied to the 


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 17, 21-23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims are directed to a method for “enhancing genome editing efficiency in a human hematopoietic stem cell harboring a genome editing construct … wherein the genome editing construct disrupts a fetal hemoglobin silencing DNA regulatory element or pathway, mutates one or more γ-globin gene promoters, mutates one or more δ-globin gene promoters, or corrects one or more β-globin gene mutations”. Thus, the claims are directed to a broad genus of genome editing any fetal hemoglobin silencing DNA regulatory element or pathway, mutating any one or more γ-globin gene promoters, mutating any one or more δ-globin gene promoters, and correcting any one or more β-globin gene mutations, in a human hematopoietic stem cell (HSC). As understood in the art, genome editing constructs include, but are not limited to, homology donor templates, zinc finger nucleases (ZFNs), transcription activator-like effector nucleases (TALENs), homing endonucleases (HEs), and clustered regularly interspaced short palindromic repeats (CRISPR) and CRISPR-associated (Cas) systems in combination with RNA guide strands (gRNAs). See paragraph [0071] of the specification. 
	An adequate written description of a genome editing construct that disrupts a fetal hemoglobin silencing DNA regulatory element or pathway, mutates one or more γ-globin gene promoters, mutates one or more δ-globin gene promoters, or corrects one or more β-globin gene mutations, requires more than a mere statement that it is part of the invention and reference to a potential method for generating/isolating it; what is required is a description of the reagents required to do so and the structure of the genome editing constructs capable of the desired genome modifications. It is not sufficient to define a genome editing construct solely by its desired functional property, i.e. disrupting any fetal hemoglobin silencing DNA regulatory element or pathway, mutating any one or more γ-globin gene promoters, mutating any one or more δ-globin gene promoters, and correcting any one or more β-globin gene mutations, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any genome editing construct that is capable of causing the desired genome modifications in a human HSC. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all genome editing constructs that disrupts a fetal hemoglobin silencing DNA regulatory element or pathway, mutates one or more γ-globin gene promoters, mutates one or more δ-globin gene promoters, or corrects a priori from the structure of another, known member of the functionally-defined genus of genome editing constructs. Rather, discovery of all members of the functionally-defined genus, or a representative thereof, would necessarily require the screening of a vast number of genome editing constructs, including homology donor templates, ZFNs, TALENs, HEs, and CRISPR/Cas/gRNAs systems, for their ability to achieve the desired genome modifications by trial and error experimentation.
	The specification fails to disclose a single genome editing construct capable of disrupting a fetal hemoglobin silencing DNA regulatory element. The specification fails to disclose a single genome editing construct capable of disrupting a fetal hemoglobin silencing DNA regulatory pathway. The specification fails to disclose a single genome editing construct capable of mutating a γ-globin gene promoter. The specification fails to disclose a single genome editing construct capable of mutating a δ-globin gene promoter. The specification fails to disclose a single genome editing construct capable of correcting a β-globin gene mutation. Moreover, the specification fails to contemplate a single specific fetal hemoglobin silencing DNA regulatory element or pathway that may be targeted by the genome editing construct. The specification fails to contemplate a single specific γ-globin gene promoter that may be targeted by the genome editing construct. The specification fails to contemplate a single specific δ-globin gene promoter that may be targeted by the genome editing construct. The specification fails to contemplate a single specific β-globin mutation that may be targeted by the genome editing construct.
	Accordingly, this limited information is not deemed sufficient to reasonably convey to one skilled in the art that the applicant is in possession of the broad genus of genome editing constructs 


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES J GRABER whose telephone number is (571)270-3988.  The examiner can normally be reached on Monday-Thursday: 9:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES JOSEPH GRABER/Examiner, Art Unit 1633                                                                                                                                                                                                        
/JAMES D SCHULTZ/Primary Examiner, Art Unit 1633